Citation Nr: 1523600	
Decision Date: 06/03/15    Archive Date: 06/16/15

DOCKET NO.  03-26 257	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Columbia, South Carolina


THE ISSUES

1.  Entitlement to service connection for right knee disability.

2.  Entitlement to service connection for left knee disability, to include as secondary to a service-connected disability.

3.  Entitlement to service connection for bursitis of the left hip, to include as secondary to a service-connected disability.



REPRESENTATION

Appellant represented by:	C. Peter Dungan, Attorney


ATTORNEY FOR THE BOARD

Roya Bahrami, Associate Counsel
INTRODUCTION

The Veteran served on active duty for training (ACDUTRA) from October 1982 to March 1983 and on active duty from May 1985 to May 1989.  He had additional service in the Army National Guard.

These matters come before the Board of Veterans' Appeals (Board) on appeal from a May 2003 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Columbia, South Carolina.  In March 2005, the Veteran failed to appear for a Travel Board hearing.  See 38 C.F.R. § 20.704 (2014.

In December 2009, the Board remanded these claims for further evidentiary development.

The Board must discuss all theories of entitlement raised by the Veteran or by the evidence of record.  Robinson v. Mansfield, 21 Vet. App. 545 (2008).  Accordingly, the claims for left knee disability and left hip bursitis have been recharacterized to include the theory of secondary service connection.

The issues of entitlement to service connection for bursitis of the left hip is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required on his part.


FINDINGS OF FACT

1.  Resolving all reasonable doubt in the Veteran's favor, the evidence shows that his right knee disability is related to his period of active service.

2.  The record evidence shows that the Veteran's left knee disability is proximately due to or the result of the right knee disability.


CONCLUSIONS OF LAW

1.  The criteria for service connection for a right knee disability have been met.  38 U.S.C.A. §§ 1110, 1112, 5107 (West 2014); 38 C.F.R. §§ 3.303, 3.307, 3.309 (2014).

2.  The criteria for service connection for a left knee disability as secondary to a service-connected right knee disability have been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107, 7104 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.321, 3.326(a), 4.1, 4.3, 4.7, 4.10, 4.14, 4.20, 4.21, 4.71a (2014).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Before assessing the merits of the appeal, VA's duties under the Veterans Claims Assistance Act (VCAA) must be examined.  The VCAA provides that VA shall apprise a claimant of the evidence necessary to substantiate his or her claim for benefits and that VA shall make reasonable efforts to assist a claimant in obtaining evidence unless no reasonable possibility exists that such assistance will aid in substantiating the claim.  Given the favorable disposition of the action here with respect to the Veteran's claims of service connection for a right knee disability and for a left knee disability, which is not prejudicial to him, the Board need not assess VA's compliance with the VCAA with respect to these claims.  See Bernard v. Brown, 4 Vet. App. 384 (1993); VAOPGCPREC 16-92, 57 Fed. Reg. 49,747 (1992).

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  

As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996). 

In addition, secondary service connection may be granted for a disability that is proximately due to, or the result of, a service-connected disease or injury.  38 C.F.R. § 3.310(a).  There must be evidence sufficient to show that a current disability exists and that the current disability was either caused or aggravated by a service-connected disability.  See Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Additionally, when aggravation of a non-service-connected disability is proximately due to or the result of a service-connected condition, such disability shall be compensated for the degree of disability (but only that degree) over and above the degree of disability existing prior to the aggravation.  Id.; see also 38 C.F.R. § 3.310(b). 

The determination as to whether the requirements for service connection are met is based on an analysis of all the evidence of record and the evaluation of its credibility and probative value.  38 U.S.C.A. § 7104(a); Baldwin v. West, 13 Vet. App. 1 (1999); 38 C.F.R. § 3.303(a).  In cases where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  Guerrieri v. Brown, 4 Vet. App. 467 (1993); Harris v. West, 203 F.3d 1347 (Fed. Cir. 2000).  If there is at least an approximate balance of positive and negative evidence regarding any issue material to the claim, the claimant shall be given the benefit of the doubt in resolving each such issue.  38 U.S.C.A. § 5107; Ortiz v. Principi, 274 F.3d 1361, 1364 (Fed. Cir. 2001); 38 C.F.R. §§ 3.102.  

Factual Background and Analysis

The Veteran asserts that his current knee disabilities are due to service.  Specifically, he contends that he injured his right knee on 4 separate occasions during active service.  He also asserts that he injured both knees in a December 1986 in-service motor vehicle accident (MVA).

Turning to the evidence of record, service treatment records (STRs) indicate that the Veteran injured his right knee in November 1982 after falling on rocks, assessed as an abrasion.  In December 1986, the Veteran complained of right knee pain for a duration of 5 days after bumping his knee.  The assessment was soft tissue injury.  The Veteran returned the following day with ongoing complaints of right knee pain.  The examiner assessed unresolving soft tissue injury to right knee.

Following the Veteran's separation from active duty in May 1989, National Guard treatment records reflect that the Veteran injured his knees while running in October 1996.  An examination revealed that the symptoms were mainly retropatellar in nature.  An X-ray of the knees was within normal limits, although there was some early degenerative change in the medial joint line, particularly in the right knee.  A December 1996 periodic physical notes a history of torn left knee ligament and problems with right knee.  In March 1997, the Veteran reported that he was still bothered by pain in the left knee; he was assessed with a flap tear of the medial meniscus on the left and chondromalacia of the patella.  An August 1997 physical profile noted that the Veteran was status post-op from arthroscopic surgery left knee. 

Following October 1999 retirement from the National Guard, treatment records dated since May 2002 indicate continuous complaints of bilateral knee pain.  In April 2003, an x-ray of the right knee showed possible previous injury to medial collateral ligament.

The Veteran was afforded 3 VA examinations in connection with his claims.  On April 2003 VA examination, the Veteran reported that he has had a problem with his right knee since basic training when he had a twisting injury at Fort Knox.  It had given him problems over the years and had gotten worse.  His left knee had been a problem over the prior 5 years.  The examiner assessed mild to moderate patellofemoral and medial joint arthrosis of the bilateral knees, and opined that "his time in the military contributed at least 50% to his current knee disabilities."  However, the examiner went on to note that the left knee had only been a problem since the end of his time with the National Guard.  Regarding the right knee, the examiner noted that "a twisting injury with intraarticular pathology dating back to basic training likely is the antecedent cause[.]"   

On June 2006 VA examination, the Veteran reported that he injured his knees when he drove a Jeep into a concrete bunker.  He also reported that, earlier, in 1982 he fell on rocks, injuring his right knee.  The examiner diagnosed bilateral degenerative joint disease of the knees and left medial meniscus tear, with chondromalacia, with surgical intervention.  The examiner opined that the Veteran's knee disabilities are less likely than not a result of service, noting that there was no documentation of complaints, diagnosis, and findings for these conditions until 1996, and there was no objective evidence to support any diagnosis of arthritis in the knees.

On June 2011 VA examination, the Veteran reported that his knees began bothering him in boot camp when he fell on rocks and twisted his knee.  He also hurt his knees in a Jeep wreck in service.  X-rays revealed mild patellofemoral crepitus and mild knee arthritis.  The examiner opined that it is less likely than not that his knee issues are related to the military.  He reasoned that, although there is documentation of a laceration to his right knee, there is nothing more than that.  The Veteran stated that he had persistent pain and swelling with running of his knees; however, running itself is not necessarily known to be a significant risk factor for anterior knee pain or chondromalacia patella.  The examiner also noted that the Veteran did have a meniscus taken out while in the military, which is noted to lead to arthritic changes, but not necessarily in the patellofemoral joints.

The Veteran has submitted multiple opinions from a private orthopedic physician in support of his claims.  All opinions were based on an interview of the Veteran, a review of the claims file, and medical information regarding osteoarthritis and degenerative joint disease.  In December 2011, the private physician opined that the Veteran's diagnosis of degenerative process resulted from the trauma he suffered in service.  In November 2012, the private physician opined that the right knee problem caused the Veteran to shift more of the stresses to his left knee.  As the left knee bore more load than it was supposed to carry, this accelerated the wear and tear and finally resulted in his degenerative condition.

The Board finds that the evidence is in equipoise as to whether the Veteran's right knee disability is related to his active service.  First, the medical evidence of record indicates that the Veteran has a current disability of the right knee (arthritis).  Second, STRs support the Veteran's assertion that he first experienced symptoms of a right knee disability during service, as noted in November 1982 and December 1986.  Third, the competent and credible evidence of record supports the Veteran's contention that he continued to suffer a right knee disability after service, which was aggravated by strenuous physical activity in the National Guard in October 1986.  Although the claims file does not contain treatment records prior to that date, the Board finds that the Veteran is competent to report that he has suffered pain in his right knee since service.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, based on the evidence submitted and testimony provided in support of his claim, the Board finds the Veteran's assertions regarding his right knee to be credible.  Finally, as noted above, there are two positive and two negative etiological opinions concerning the contended relationship between a right knee disability and active service.  In weighing the probative value of the medical opinions, the Board finds the opinions to be in equipoise.  After resolving reasonable doubt in favor of the Veteran, the Board finds that the Veteran's right knee disability was incurred in service and service connection for a right knee disability is warranted.  See also 38 C.F.R. § 3.102.

The Board next finds that service connection for a left knee disability as secondary to a service-connected right knee disability also is warranted.  As noted above, the Veteran has a current diagnosis of arthritis in the left knee.  In addition, a medical examiner has opined that the Veteran's left knee disability is due to his right knee disability. While other etiological opinions do not relate the Veteran's left knee disability to service, these other opinions do not comment on whether the left knee disability could be secondary to the right knee disability.  Accordingly, and after resolving any reasonable doubt in the Veteran's favor, the Board finds that the criteria for service connection for a left knee disability as secondary to a service-connected right knee disability have been met.  See also 38 U.S.C.A. § 5107(b).


ORDER

Entitlement to service connection for a right knee disability is granted.

Entitlement to service connection for a left knee disability as secondary to a service-connected right knee disability is granted.


REMAND

The Veteran contends that he incurred bursitis of the left hip during active service.  He alternatively contends that a service-connected disability caused or aggravated his bursitis of the left hip.

A remand by the Board confers on a Veteran, as a matter of law, a right to compliance with the remand instructions, and imposes upon VA a concomitant duty to ensure compliance with the terms of the remand. If the Board proceeds with final disposition of an appeal, and the remand orders have not been complied with, the Board itself errs in failing to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).  Once VA undertakes the effort to provide a medical examination or opinion, it must provide an adequate one.  Barr v. Nicholson, 21 Vet. App. 303, 311-12 (2007).

On April 2003 VA examination, the examiner stated that the Veteran's left hip bursitis "may be part in partial to his chronic disabilities with his knees with mildly altered gait and use of cane, etc."  In December 2009, the Board remanded the claim for an additional VA examination, with the instruction that the examiner address the April 2003 examiner's statement regarding what relationship exists between the Veteran's left hip disability and the disability of the knees.  On June 2011 VA examination, the examiner opined that the Veteran's left hip bursitis was not due to service.  The June 2011 VA examiner did not opine as to whether the left hip bursitis was related to the knee disabilities.  Because the June 2011 VA examiner did not answer of the questions asked of him, this examination report currently is inadequate for VA adjudication purposes.  See Barr, 21 Vet. App. at 311-12.  Accordingly, the Board finds that, on remand, an addendum opinion should be obtained which addresses whether the Veteran's left hip bursitis is related to his service-connected disabilities of the right knee and low back.

Accordingly, the case is REMANDED for the following action:

1.  Return the claims file to the June 2011 VA examiner (or another appropriate examiner) for an additional opinion regarding the issue of secondary service connection.  Following a review of the claims file, to include the April 2003 VA examination report, this examiner should offer an opinion as to whether it is at least as likely as not (i.e., a probability of 50 percent or more) that the Veteran's left hip bursitis was caused by or aggravated (permanently worsened) by his service-connected right knee and/or low back disabilities.  A complete rationale must be provided for any opinion(s) expressed.  If any requested opinion cannot be provided without resorting to speculation, the examiner must explain why this is so.

2.  Review all evidence received since the last prior adjudication and readjudicate the Veteran's claim.  If the determination remains unfavorable to the Veteran, then the RO should issue a supplemental statement of the case that contains notice of all relevant actions taken, including a summary of the evidence and applicable law and regulations considered pertinent to the issue.  An appropriate period of time should be allowed for response by the Veteran and his attorney.  Thereafter, the case should be returned to the Board for further appellate consideration, if in order.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
MICHAEL T. OSBORNE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


